COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 JIMMIE JONES, JR.,                                            No. 08-14-00122-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                             16TH District Court
                                               §
 THE STATE OF TEXAS,                                         of Denton County, Texas
                                               §
                             State.                           (TC# F-2011-0959-A)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                            '
until September 26, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James Michel Price, II, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 26, 2014.

       IT IS SO ORDERED this 17th day of September, 2014.

                                            PER CURIAM